Exhibit 10.2

 

SECOND AMENDMENT TO RESTRICTED STOCK AWARD AGREEMENT

 

THIS SECOND AMENDMENT (the “Second Amendment”) is entered into as of this first
day of November, 2013 (“Effective Date”) by and between General Growth
Properties, Inc., a Delaware corporation (the “Company”), and Sandeep Mathrani
(the “Participant”).

 

WHEREAS, the Company and the Participant entered into an agreement entitled
Restricted Stock Award Agreement dated November 9, 2010 (the “Agreement”);

 

WHEREAS, the Company and the Participant first amended the Agreement on
November 1, 2012; and

 

WHEREAS, the parties desire to further amend the Agreement, in certain
particulars;

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
set forth, the parties agree that the Agreement is hereby further amended as
follows, effective on the date hereof:

 

Section 3(a) of the Agreement, Vesting of Restricted Stock, is hereby deleted in
its entirety and replaced with the following:

 

Vesting Schedule. Subject to Participant’s continued employment with the Company
or one of its affiliates through the applicable vesting date and the terms of
the Plan, one third (1/3) of the Restricted Shares shall vest on the first
anniversary of the Date of Grant and two thirds (2/3) of the Restricted Shares
shall vest on the fourth anniversary of the Date of Grant.  Upon vesting these
shares will be nonforfeitable, the Participant shall have all of the rights of a
stockholder, and such number of shares shall be delivered to the Participant
(or, where applicable, the Participant’s legal representative).

 

If any provision of this Second Amendment conflicts with any provisions of the
Agreement, the provisions of this Second Amendment shall prevail. Except as
hereby amended, the capitalized terms appearing in this Second Amendment shall
have the same meaning assigned in the Agreement.  Except as hereby amended, all
other terms of the Agreement remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first written above.

 

General Growth Properties, Inc.

 

Sandeep Mathrani

 

 

 

 

 

    /s/Sandeep Mathrani

 

/s/Marvin J. Levine

 

 

By

Marvin J. Levine

 

 

Title

Executive Vice President & Chief Legal Officer

 

 

 

--------------------------------------------------------------------------------